DISSENTING OPINION 'OP
CHIEE JUSTICE HERNANDEZ IN WHICH JUSTICE HUTCHISON CONCURS.
We concur in the majority opinion of this court which .serves as a basis for the judgment rendered this day in the *394administrative appeal taken by Luis López Boria from a. decision of tlie Registrar of Property of San Juan, Section 1, except as to that part holding that the power of attorney executed by Hermógenes Asencio in favor of her husband, Candelario Quiñones Gradea, did not authorize him to represent her in the contract of lease of two rural properties' entered into by Quiñones with Luis López Boria and embodied in the instrument of January 8, 1916, which was-denied admission to record by the said registrar.
The power of attorney executed by Hermógenes Asencio in favor of her husband, Quiñones Gadea, by an instrument, of July 14, 1908, contains the following clause:
“In order to comply with the requirements of section 159 of the Civil Code of Porto Rico, her said husband and attorney in fact may do whatever he may think proper with the ganancial property of which he is in charge, executing the corresponding deeds without the necessity of her intervention, for she gives him authority therefor and for whatever else may be necessary, and desires that her consent be considered express, thus complying with the provisions of said statute. ’ ’
The spirit and letter of the said clause admit of no other-construction than that Hermógenes Asencio gave her husband, Candelario Quiñones Gadea, express authority to represent her in the alienation or encumbrance of the community property, (1) because the said clause was included in the power of attorney for the purpose of complying with the third paragraph of section 159 of the Civil Code, which prescribes that the real property belonging to the conjugal community may not be alienated or burdened, such a transaction being null, except when effected with the mutual consent of both parties to the marriage; (2) because the husband did not need the consent of the wife in order to manage the community property of the spouses Quiñones-Asencio, inasmuch as the first paragraph of said section 159 provides that he shall be the manager; (3) because as said in the opinion from which we dissent, in that clause the wife did not at*395tempt to waive absolutely her intervention in the acts of alienation and encumbrance of the property of the conjugal partnership, but desired to. avoid personal intervention by authorizing her husband to represent her, stating besides that it was her wish that the acts of her husband should be considered as done with her express consent; (4) because if it should be held that the wife had not authorized the husband to consent expressly in her name to acts of alienation and encumbrance of the community property belonging to them, the clause in question would have no effect.
According to section 1248 of the Civil Code, if the terms of a contract are clear and leave no doubt as to the intentions of the contracting parties, the literal sense of its stipulations shall be observed. The terms of the said clause are clearly worded and leave no doubt that the intention of Her-mógenes Asencio was as already stated and no other.
The jurisprudence cited in the majority opinion of this court is not applicable to the present case, in which it is not sought to construe a contract whose terms are clear and which really conforms to the provisions of section 1615 of the Civil Code because it contains the express commission referred to in that section, for the authority granted by the wife to the husband in special and not general terms in the clause submitted to our consideration is equivalent to that. The said clause should be given its full meaning.
The power of attorney upon which the decision in the. case of Baquero v. The Registrar, is based is not identical with, nor similar to, the one which gave rise to the present appeal.
For the foregoing reasons we are of the opinion that the decision of the Registrar of Property of San Juan, Section 1, of February 10, 1916, here appealed from, should be reversed.